U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM 39170
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                         Gage J. KENDALL
              Airman Basic (E-1), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                        Decided 26 September 2017
                          ________________________

Military Judge: Vance H. Spath.
Approved sentence: Bad-conduct discharge, confinement for 12 months,
and forfeiture of all pay and allowances. Sentence adjudged 20 Septem-
ber 2016 by GCM convened at Joint Base Elmendorf-Richardson,
Alaska.
For Appellant: Lieutenant Colonel R. Davis Younts, USAF; Major Mark
C. Bruegger, USAF.
For Appellee: Major Mary Ellen Payne, USAF; Major Meredith L. Steer,
USAF.
Before HARDING, SPERANZA, and HUYGEN, Appellate Military
Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________


PER CURIAM:
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
                    United States v. Kendall, No. ACM 39170


59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(c).
Accordingly, the approved findings and sentence are AFFIRMED. *


                  FOR THE COURT



                  KURT J. BRUBAKER
                  Clerk of the Court




*The adjudged sentence was confinement for 14 months, a bad-conduct discharge, and
forfeiture of all pay and allowances. The staff judge advocate’s recommendation (SJAR)
recommended, in accordance with the pretrial agreement (PTA), approving only “so
much of the sentence as calls for 12 months confinement, bad conduct discharge, and
forfeiture of all pay and allowances.” The addendum to the SJAR contained a sentence
that the earlier recommendation remained unchanged, immediately followed by a rec-
ommendation that the convening authority approve the findings and sentence “as ad-
judged.” The SJAR was correct, and the convening authority approved the sentence as
recommended by the SJAR and in accordance with the PTA to the benefit of Appellant.
As a result, we are not requiring a correction of the addendum.


                                          2